TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-07-00036-CV



         Mohammad Hadi Gharbi, aka M. H. Gharbi and Mike Gharbi, Appellant//
                        Majid Hemmasi, Cross-Appellant

                                                  v.

       Majid Hemmasi, Appellee// Mohammad Hadi Gharbi, aka M. H. Gharbi and
                            Mike Gharbi, Cross-Appellee




               FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            NO. 279,045, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee/cross-appellant Majid Hemmasi has notified this Court that appellant/cross-

appellee Mohammad Hadi Gharbi has filed for bankruptcy protection (United States Bankruptcy

Court, W.D. Texas, case number 08-11023-cag). Accordingly, the appeal is stayed. See 11 U.S.C.

§ 362; Tex. R. App. P. 8. Any party may file a motion to reinstate upon the occurrence of an event

that would allow the appeal to proceed. See Tex. R. App. P. 8.3. Failure to notify this Court of a

lift of the automatic stay or the conclusion of the bankruptcy proceeding will result in the dismissal

of the case for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Bankruptcy

Filed: May 27, 2010




                                              2